Case 1:21-cr-00255-RC Document 20 Filed 03/26/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

EMMA CORONEL AISPURO,

Defendant.

CRIMINAL NO.
UNDER SEAL

21 U.S.C. §§ 959(a), 960, and 963
(Conspiracy to Distribute One
Kilogram or More of Heroin, Five
Kilograms or More of Cocaine,
1,000 Kilograms or More of
Marijuana, and 500 Grams or More
of Methamphetamines for Unlawful
Importation into the United States)

18 U.S.C. § 2 (Aiding and
Abetting)

18 U.S.C. §§ 1956(a)(1)(A)@ and
1956(h)

(Conspiracy to Launder Monetary
Instruments) ,

21 U.S.C. §§ 1904(c)(1),
1904(c)(2), and 1906(a)
(Engaging in Transactions
and Dealings in Properties
of a Designated Significant
Foreign Narcotics
Trafficker)

21 U.S.C. §§ 853 and 970
(Criminal Forfeiture)

INFORMATION

The United States of America, Narcotic and Dangerous Drug Section, Criminal Division,

United States Department of Justice, charges that:

COUNT ONE

Beginning in or about 2007, and continuing to at least on or about January 19, 2017, in the

United States, Mexico, and elsewhere, the defendant, EMMA CORONEL AISPURO, did

SS oly RENE ERR RETIN
Case 1:21-cr-00255-RC Document 20 Filed 03/26/21 Page 2 of 5

i

knowingly, intentionally, and willfully, conspire, confederate, and agree with others, known and
unknown, to distribute (1) a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance; (2) a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance; (3) a mixture and substance containing a detectable
amount of marijuana, a Schedule I controlled substance; and (4) a mixture and substance
containing a detectable amount of methamphetamines, a Schedule II controlled substance,
intending and knowing that such controlled substances would be unlawfully imported into the
United States, in violation of Title 21, United States Code, Sections 959(a) and 960; all in violation
of Title 21, United States Code, Section 963, and Title 18, United States Code, Section 2.

The controlled substances involved in the conspiracy attributable to the defendant, EMMA
CORONEL AISPURO, as a result of her own conduct, and the conduct of other conspirators
reasonably foreseeable.to her, are (1) one kilogram or more of a mixture and substance containing
a detectable amount of heroin, in violation of Title 21, United States Code, Section 1960(b)(1)(A);
(2) five kilograms or more of a mixture and substance containing a detectable amount of cocaine,
in violation of Title 21, United States Code, Section 1960(b)(1)(B)(ii); (3) 1,000 kilograms or more

| of a mixture and substance containing a detectable amount of marijuana, in violation of Title 21,
United States Code, Section 1960(b)(1)(G); and (4) 500 grams or more of a mixture and substance
containing a detectable amount of methamphetamines, in violation of Title 21, United States Code,
Section 1960(b)(1)(H).

(Conspiracy to Distribute Heroin, Cocaine, Marijuana, and Methamphetamines

for Unlawful Importation into the United States, in violation of Title 21, United

States Code, Sections 959(a), 1960(b)(1)(A), 1960(b)(1)(B)i), 1960(b)(1)(G),
1960(b)(1)(H), and 963; and Title 18, United States Code, Section 2.)

 
Case 1:21-cr-00255-RC Document 20 Filed 03/26/21 Page 3of5

COUNT TWO

Beginning in or about 2007, and continuing to on or about December 3, 2019, in the United
States, Mexico, and elsewhere, the defendant, EMMA CORONEL AISPURO, did knowingly,
intentionally, and willfully conspire, confederate, and agree with others, known and unknown, to
commit offenses under Title 18, United States. Code, Sections 1956, as follows: Knowingly
conducting and attempting to conduct financial transactions affecting interstate commerce and
foreign commerce, which transactions involved the proceeds of specified unlawful activity, to wit,
the distribution of controlled substances for the unlawful importation into the United States, in
violation of Title 21, United States Code, Sections 959, 960, and 963, with the intent to promote
the carrying on of specified unlawful activity, to wit, the distribution of controlled substances for
the unlawful importation into the United States, in violation of Title 21, United States Code,
Sections 959, 960, and 963, all in violation of Title 18, United States Code, Section
1956(a)(1)(A)(i); all in violation of Title 18, United States Code, Section 1956(h).

(Conspiracy to launder Monetary Instruments, in violation of Title 18, United

States Code, Sections 1956(a)(1){A)(@) and 1956(h))

COUNT THREE

Beginning on or about 2007, and continuing to on or about-December 3, 2019, in the United
States, Mexico, and elsewhere, the defendant, EMMA CORONEL AISPURO, a United States
person, (1) engaged in transactions and dealings in property and interests in property of a foreign
person, to wit, Joaquin Guzman Loera, also known as “El Chapo,” designated a significant foreign
narcotics trafficker pursuant to Title 21, United States Code, Section 1903(b); and (2) engaged in
transactions and dealings to evade and avoid, that had the effect of evading and avoiding, the
prohibition on transactions and dealings in property and interests in property of said foreign person,
all in violation of Title 21, United States Code, Sections 1904(c)(1), 1904(c)(2), and 1906(a).

3

 
Case 1:21-cr-00255-RC Document 20 Filed 03/26/21 Page 4of5

i

(Engaging in Transactions and Dealings in Properties of a Designated Significant

Foreign Narcotics Trafficker, in violation of Title 21, United States Code,
Sections 1904(c)(1), 1904(c)(2), and 1906(a))

. CRIMINAL FORFEITURE ALLEGATION

The United States hereby gives notice to the defendant that upon conviction of the

offense in violation of Title 21, United States Code, Sections 959(a) and 960, set forth in Count

One of this Information, the defendant, EMMA CORONEL AISPURO, shall forfeit to the

United States pursuant to Title 21, United States Code, Sections 853 and 970, any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of such

offense; and any property used or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such offense.

If any of the above-described forfeitable property, as a result of any act or omission of the

defendant:
(a)
(b)
(°)
(d)
()

if

if

if

if

if

if

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited. with, a third person;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be subdivided without
difficulty;
Case 1:21-cr-00255-RC Document 20 Filed 03/26/21 Page 5of5

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendant up to the value of the above-described
forfeitablé property.

(Criminal Forfeiture, in violation of Title 21, United States Code, Sections 853 and 970)

 

Narcotic and Dangerous Drug Section
Criminal Division ;

U.S. Department of Justice
Washington, D.C. 20530

By: Awobss

ANTHONY J. NARDOZZI

Acting Deputy Chief

Narcotic and Dangerous Drug Section
Criminal Division

U.S. Department of Justice
Washington, D.C. 20530

 

Dated: | 26\ 2
